Melvin Mayfield, Chief Judge, dissenting. The motion to set aside the judgment in this case was based upon Rule 55 (c) and Rule 60 of the Arkansas Rules of Civil Procedure. It was not based upon Ark. Stat. Ann. § 29-107 (Repl. 1979) and that statute was not even mentioned in the motion. No meritorious defense was suggested either in the motion or the hearing before the court. It is admitted that the office manager of City Business Machines, Inc., had actual notice of the service of summons. Under the authority of White v. Ray, 267 Ark. 83, 589 S.W. 2d 28 (1979), the judgment should not have been set aside. I would reverse.